                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 1 of 21




                                                                                    1   Richard C. Giller (SBN 117823)
                                                                                        Email: rgiller@reedsmith.com
                                                                                    2   Ashley Rodriguez (SBN 307007)
                                                                                        Email: arodriguez@reedsmith.com
                                                                                    3   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    4   Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    5   Facsimile: +1 213 457 8080
                                                                                    6   Attorney for Plaintiffs, Andre Ward and
                                                                                        Roc Nation Sports, LLC
                                                                                    7

                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                    9                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 ANDRE WARD, an individual; ROC                Case No.:
                                                                                      NATION SPORTS, LLC, a Delaware
                                                                                   12 Limited Liability Company,                    COMPLAINT FOR DAMAGES
REED SMITH LLP




                                                                                   13                     Plaintiffs,               1. BREACH OF CONTRACT;

                                                                                   14        vs.                                    2. BREACH OF THE IMPLIED COVENANT
                                                                                                                                       OF GOOD FAITH AND FAIR DEALING;
                                                                                   15 CERTAIN UNDERWRITERS AT                          and
                                                                                        LLOYD’S OF LONDON, Subscribing to
                                                                                   16 Certificate No. B1132HGBA15062712;            3. BREACH OF DUTIES BY A
                                                                                      and INTERNATIONAL SPECIALTY                       WHOLESALE INSURANCE BROKER.
                                                                                   17 INSURANCE, INC., a North Carolina
                                                                                      Corporation,                                      [JURY TRIAL REQUESTED]
                                                                                   18
                                                                                                          Defendants.
                                                                                   19

                                                                                   20
                                                                                             Plaintiffs Andre Ward and Roc Nation Sports, LLC allege as follows:
                                                                                   21
                                                                                                                   NATURE OF THIS ACTION
                                                                                   22
                                                                                             1.     Plaintiffs Andre Ward (“Ward”) and Roc Nation Sports, LLC (“Roc
                                                                                   23
                                                                                        Nation Sports”), bring this lawsuit against Defendants Certain Underwriters at
                                                                                   24
                                                                                        Lloyd’s of London subscribing to disability insurance Certificate No.
                                                                                   25
                                                                                        B1132HGBA15062712 (“Lloyd’s”); and International Specialty Insurance, Inc.
                                                                                   26
                                                                                        (“ISI”) because, among other things: (a) Lloyd’s originally and wrongfully denied
                                                                                   27
                                                                                        insurance coverage for this clearly covered loss under a policy that incepted two
                                                                                   28

                                                                                                                                  –1–                              US_ACTIVE-144077741

                                                                                                                             COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 2 of 21




                                                                                    1   months after the injury at issue and failed to properly and timely advise Plaintiffs that
                                                                                    2   the claim was being analyzed under an incorrect policy; (b) Lloyd’s wrongfully
                                                                                    3   refused to accept or deny, in whole or in part, insurance coverage for this clearly
                                                                                    4   covered loss under the Subject Policy (defined below) claiming that it did not have
                                                                                    5   sufficient information even though the information provided by Plaintiffs was the
                                                                                    6   exact same information previously provided to Lloyd’s that Lloyd’s apparently
                                                                                    7   believed was sufficient enough to deny coverage under the later issued policy on
                                                                                    8   specific policy grounds other than whether it was the correct policy year; (c) ISI
                                                                                    9   failed to properly tender Andre Ward’s claim under the correct policy year; (d)
                                                                                   10   Lloyd’s has unreasonably delayed, stalled and engaged in coverage gamesmanship to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   avoid paying the valid claim; (e) Lloyd’s failed to view the evidence submitted by
                                                                                   12   Mr. Ward in the light most favorable to providing coverage for the loss, as Lloyd’s
REED SMITH LLP




                                                                                   13   was required to do but, instead, improperly viewed the evidence solely through the
                                                                                   14   lens of creating an artifice for denying coverage; (e) ISI breached the duties it owed
                                                                                   15   to Mr. Ward as a wholesale insurance broker and, therefore, acting as the agent or
                                                                                   16   sub-agent for Mr. Ward in connection with his disability claim; and (f) Lloyd’s
                                                                                   17   breached the implied covenant of good faith and fair dealing in numerous ways
                                                                                   18   detailed more fully below.
                                                                                   19                                      THE PARTIES
                                                                                   20        2.     Plaintiff Andre Ward is, and at all times relevant hereto was, a resident of
                                                                                   21   the state of California, County of Contra Costa.
                                                                                   22        3.     Roc Nation Sports, LLC is, and at all times relevant hereto was, a limited
                                                                                   23   liability company organized under the laws of the State of Delaware, with its
                                                                                   24   principal place of business in New York and an office in California. As a Limited
                                                                                   25   Liability Company, Roc Nation Sports assumes the citizenship of each of its
                                                                                   26   members. Roc Nation Sports’ only member, Roc Nation, LLC, is a Delaware
                                                                                   27   Limited Liability Company with its principal place of business in New York, New
                                                                                   28

                                                                                                                                  –2–
                                                                                                                              COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 3 of 21




                                                                                    1   York. Roc Nation, LLC has two members: (a) Live Nation Worldwide, Inc.; and (b)
                                                                                    2   Marcy Media, LLC.
                                                                                    3               a.   Live Nation Worldwide, Inc., is a Delaware Corporation with its
                                                                                    4        principal place of business in Beverly Hills, California. Thus, Live Nation
                                                                                    5        Worldwide, Inc. is a citizen of the States of Delaware and California for
                                                                                    6        diversity purposes.
                                                                                    7               b.   Marcy Media, LLC, is a Delaware Limited Liability Company with
                                                                                    8        its principal place of business in New York, New York. For diversity purposes,
                                                                                    9        the members of Marcy Media, LLC, are citizens of the States of New York,
                                                                                   10        New Jersey, California, and Delaware only.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        4.     Accordingly, Roc Nation Sports is a citizen, for diversity jurisdiction
                                                                                   12   purposes, of the States of California, Delaware, New Jersey, and New York.
REED SMITH LLP




                                                                                   13        5.     Based upon information and belief, Defendant Lloyd’s is, and at all times
                                                                                   14   relevant hereto was, a foreign entity that offers insurance products to individuals and
                                                                                   15   businesses. The principal offices of Lloyd’s are located in London, England. The
                                                                                   16   syndicates underwriting the insurance policy at issue here participate in an
                                                                                   17   association of underwriters and individual insurance companies existing under the
                                                                                   18   laws of the United Kingdom, which association has its principal place of business in
                                                                                   19   London, England and which sold the Disability Insurance Policy covering Andre
                                                                                   20   Ward and the loss described below.
                                                                                   21        6.     Upon information and belief, at all relevant times, Lloyd’s was and is
                                                                                   22   engaged in the business of, among other things, underwriting disability insurance
                                                                                   23   policies for residents of the State of California, Lloyd’s does business in the State of
                                                                                   24   California, and it underwrites insurance policies for risks and individuals located in
                                                                                   25   the State of California.
                                                                                   26        7.     Based upon information and belief, Defendant ISI, formerly known as
                                                                                   27   International Sports Insurance Services is, and at all times relevant hereto was, a
                                                                                   28   North Carolina corporation with its principal place of business located in Winston

                                                                                                                                  –3–
                                                                                                                               COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 4 of 21




                                                                                    1   Salem, North Carolina and was authorized to transact business in the State of
                                                                                    2   California and has transacted business in this State.
                                                                                    3         8.     Based upon information and belief, ISI holds itself out to the general
                                                                                    4   public as being an approved coverholder for Lloyd’s.
                                                                                    5         9.     A description of the rights, duties and obligations of a “coverholder,” like
                                                                                    6   ISI when issuing a Lloyd’s policy, is described on the Lloyd’s Internet Website1 as
                                                                                    7   follows:
                                                                                    8                a.   “When a Lloyd’s managing agent delegates its authority to an
                                                                                    9         approved coverholder under a binding authority, the approved coverholder may
                                                                                   10         enter into contracts of insurance and issue insurance documents as evidence that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         contracts of insurance have been accepted. An approved coverholder will
                                                                                   12         normally also be allowed to collect premiums, and may be allowed to handle
REED SMITH LLP




                                                                                   13         claims or perform other functions. The scope of its authority will be set out in
                                                                                   14         the binding authority.”
                                                                                   15                b.   “A coverholder is a company or partnership authorized by a
                                                                                   16         managing agent to enter into a contract or contracts of insurance to be
                                                                                   17         underwritten by the members of a syndicate managed by it in accordance with
                                                                                   18         the terms of a binding authority. Coverholders allow Lloyd’s syndicates to
                                                                                   19         operate in a region or country as if they were a local insurer. This is achieved by
                                                                                   20         Lloyd’s syndicates delegating their underwriting authority to coverholders. A
                                                                                   21         coverholder can have full or limited authority to underwrite on behalf of a
                                                                                   22         Lloyd’s syndicate. It will usually issue the insurance documentation and will
                                                                                   23         often handle claims. The document setting out the terms of the coverholder’s
                                                                                   24         delegated authority is known as a binding authority.”
                                                                                   25

                                                                                   26

                                                                                   27
                                                                                      1
                                                                                         https://www.lloyds.com/the-market/i-am-a/delegated-authority/about-coverholders/role-of-
                                                                                   28 coverholders

                                                                                                                                    –4–
                                                                                                                                 COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 5 of 21




                                                                                    1                              JURISDICTION AND VENUE
                                                                                    2        10.     This Court has subject matter jurisdiction over this action pursuant to 28
                                                                                    3   U.S.C. §1332 because there is complete diversity of the citizenship of the parties and
                                                                                    4   the amount in controversy is greater than $75,000, exclusive of interest, attorney fees,
                                                                                    5   and costs.
                                                                                    6        11.     This Court has personal jurisdiction over the defendants because, among
                                                                                    7   other reasons: (a) the Subject Policy of insurance issued by Lloyd’s (described more
                                                                                    8   fully below) insured an individual who resides within this State and this judicial
                                                                                    9   district; (b) was procured through ISI, a wholesale insurance broker, licensed to do
                                                                                   10   business in this State; (c) provides that Lloyd’s shall submit to the jurisdiction of a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   court of competent jurisdiction within the United States.
                                                                                   12        12.     Venue is proper in this judicial district, and division, pursuant to 28
REED SMITH LLP




                                                                                   13   U.S.C. §§ 1391 (a), (b) (2), and (c) because a substantial part of the events and giving
                                                                                   14   rise to this claim occurred and/or the Insured Person (Mr. Ward) is a resident of this
                                                                                   15   judicial district and defendants transact insurance business in this judicial district.
                                                                                   16           GENERAL ALLEGATIONS APPLICABLE TO ALL CLAIMS
                                                                                   17        13.     Plaintiff Andre Ward is a former professional boxer who fought
                                                                                   18   professionally between 2004 and 2017. He retired from boxing with an undefeated
                                                                                   19   professional record of 32 wins (16 by knockouts) and 0 losses.
                                                                                   20        14.     Mr. Ward began boxing at the age of 13 and he did not lose a boxing
                                                                                   21   match between February 1998 and September 2017. He finished his amateur boxing
                                                                                   22   career with a record of 115 wins and 5 losses.
                                                                                   23        15.     Mr. Ward won and held the following amateur boxing titles: (a) United
                                                                                   24   State Amateur Middleweight Champion (2001); (b) Under 19 National Champion
                                                                                   25   (2002); (c) United State Amateur Light Heavyweight Champion (2003); and (d) he
                                                                                   26   won the Light Heavyweight Gold Medal competing for the United States at the 2004
                                                                                   27   Olympics held in Athens, Greece.
                                                                                   28

                                                                                                                                   –5–
                                                                                                                               COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 6 of 21




                                                                                    1        16.    Mr. Ward also won and held multiple professional world titles in two
                                                                                    2   weight classes. As a super middleweight, between 2009 and 2015, Mr. Ward won the
                                                                                    3   following world titles: (a) the unified WBA (Super); (b) The WBC; (c) the
                                                                                    4   Ring magazine; and (d) the Lineal world championships. During 2016 and 2017 Mr.
                                                                                    5   Ward won the following light heavyweight titles: (a) the unified WBA (Undisputed);
                                                                                    6   (b) the IBF; (c) the WBO; and (d) the Ring world championships.
                                                                                    7        17.    During his reign as light heavyweight champion, Ward was ranked as the
                                                                                    8   world's best active boxer, pound for pound, by The Ring magazine, as well as the
                                                                                    9   world’s best active boxer in the division by The Ring, and others.
                                                                                   10        18.    In October 2016, while sparring in his personal boxing gym, Mr. Ward
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   suffered a significant, and ultimately career-ending, injury to his right knee.
                                                                                   12        19.    On September 21, 2017, Mr. Ward announced his retirement from boxing
REED SMITH LLP




                                                                                   13   at the age of 33 via his website stating: “I want to be clear -- I am leaving because
                                                                                   14   my body can no longer put up with the rigors of the sport and therefore my desire to
                                                                                   15   fight is no longer there. If I cannot give my family, my team, and the fans everything
                                                                                   16   that I have, then I should no longer be fighting.”
                                                                                   17         FACTS RELATED TO THE SUBJECT POLICY OF INSURANCE
                                                                                   18        20.    Lloyd’s issued to Plaintiffs a professional athlete disability insurance
                                                                                   19   policy, bearing Certificate No. B1132HGBA15062712, covering the policy period
                                                                                   20   December 23, 2015 to December 23, 2016 (the “Subject Policy”). A true and correct
                                                                                   21   copy of the Subject Policy is attached hereto as Exhibit “A.”
                                                                                   22        21.    The Subject Policy lists the “Insured Person” as Plaintiff, Andre Ward,
                                                                                   23   and the “Owner & Beneficiary” under the policy as “Roc Nation Sports.”
                                                                                   24        22.    For a premium payment of $91,733.96, Lloyd’s agreed to provide a lump
                                                                                   25   sum payment of $6.3 million ($6,300,000) if Mr. Ward suffered a career-ending
                                                                                   26   injury during the policy period.
                                                                                   27

                                                                                   28

                                                                                                                                  –6–
                                                                                                                              COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 7 of 21




                                                                                    1        23.    According to the Security List attached to the Subject Policy, Lloyd’s
                                                                                    2   Syndicate 382 (the CNA/Hardy syndicate) is the lead underwriter, having subscribed
                                                                                    3   to 45.455% of the risk.
                                                                                    4        24.    Pursuant to the “Permanent Total Disability (P.T.D.)” coverage part,
                                                                                    5   Lloyd’s agreed to
                                                                                    6        “[P]ay the Permanent Total Disability Lump Sum Benefit Amount [$6.3
                                                                                    7        million] if the Insured Person [Mr. Ward]:
                                                                                    8               1.   has a total disability which begins within 12 months of the Accident
                                                                                    9               or first manifestation of any Sickness or Disease, and continues without
                                                                                   10               interruption for the Elimination Period; and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11               2.   has satisfied the Elimination Period; and
                                                                                   12               3.   is under the regular care of a Physician throughout the duration of
REED SMITH LLP




                                                                                   13               the Total Disability; and
                                                                                   14               4.   is living on the date the Permanent Total Disability Lump Sum
                                                                                   15               Benefit Amount becomes payable; and
                                                                                   16               5.   has a Total Disability of continuous and indefinite duration that
                                                                                   17               prevents the Insured Person from ever again Participating in his or her
                                                                                   18               Occupation [listed as Professional Boxer].”
                                                                                   19        25.    Mr. Ward has satisfied all of the requirements of items 1 through 5
                                                                                   20   above.
                                                                                   21        26.    As noted above, while sparring in his personal boxing gym in October of
                                                                                   22   2016, Mr. Ward suffered a serious accident (defined in the Subject Policy as “a single
                                                                                   23   sudden and unexpected event, which occurs during the policy period….”) to his right
                                                                                   24   knee. Mr. Ward saw Dr. Michael Dillingham on October 19, 2016, because the
                                                                                   25   accident resulted in “pain [and] swelling unlike anything [Mr. Ward] ever
                                                                                   26   experienced” during his entire boxing career.
                                                                                   27        27.    Mr. Ward ceased working on September 8, 2017, because his October
                                                                                   28   2016 accident made it impossible for him to continue as a professional boxer.

                                                                                                                                  –7–
                                                                                                                                COMPLAINT
                                                                                                Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 8 of 21




                                                                                    1              28.    On October 12, 2017, Mr. Ward filled out an ISI generated “Disability
                                                                                    2       Insurance Claim Form,” together with a Doctors Statement from Mr. Ward’s
                                                                                    3       attending physician, which indicated that, after an MRI performed on October 19,
                                                                                    4       2016, it was determined that the October 2016 accident resulted in a significant and
                                                                                    5       career-ending injury to his right knee. A true and correct copy of Mr. Ward’s
                                                                                    6       October 12, 2017, ISI Disability Insurance Claim Form is attached hereto as Exhibit
                                                                                    7       “B.”
                                                                                    8                    FACTS RELATED TO ISI’S ROLE AS THE WHOLESALE
                                                                                    9              BROKER WITH RESPECT TO THE TENDER OF MR. WARD’S
                                                                                   10                          PERMANENT TOTAL DISABILITY CLAIM
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              29.    Under the “Athlete’s Insurance” link on Defendant ISI’s Website2, the
                                                                                   12       broker advises the general public that “[a]thletes make their living putting their
REED SMITH LLP




                                                                                   13       bodies on the line each time they slip on the uniform. Whether a contact-related
                                                                                   14       injury as a running back, or a repetitive motion injury as a major league pitcher,
                                                                                   15       athletes need to protect their salaries and their personal assets. Fortunately, we offer
                                                                                   16       a variety of insurance products to meet your needs. ISI also provides coverage for
                                                                                   17       teams and team contracts.” (Emphasis added).
                                                                                   18              30.    Plaintiffs, sought and purchased the exact protection described on ISI’s
                                                                                   19       Website; i.e., an insurance policy to protect Mr. Ward against his future earnings
                                                                                   20       being affected by a career ending injury, like the career-ending accident he suffered
                                                                                   21       in October 2016.
                                                                                   22              31.    Plaintiff Roc Nation Sports contacted Mr. Ward’s retail insurance broker,
                                                                                   23       Atlantic Risk Advisors (“Atlantic”), on September 16, 2017, and notified Atlantic
                                                                                   24       about a possible claim to be submitted by Mr. Ward.
                                                                                   25              32.    On September 18, 2017, Atlantic advised ISI about Mr. Ward’s potential
                                                                                   26       claim, and requested and received a blank ISI generated Disability Insurance Claim
                                                                                   27       Form, and Atlantic forwarded that on to Roc Nation Sports.
                                                                                   28   2
                                                                                              http://isinsurance.com/products/athletes
                                                                                                                                           –8–
                                                                                                                                         COMPLAINT
                                                                                            Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 9 of 21




                                                                                    1        33.    On October 17, 2017, Mr. Ward’s completed ISI claim form was
                                                                                    2   provided to Atlantic who, on that same day, forwarded it on to ISI, with a request that
                                                                                    3   ISI forward the claim on to Lloyd’s for payment to Roc Nation Sports of the full $6.3
                                                                                    4   million permanent total disability policy limits arising out of his October 2016
                                                                                    5   accident.
                                                                                    6        34.    The first contact by Lloyd’s, or any of its representatives, regarding Mr.
                                                                                    7   Ward’s claim, happened on December 5, 2017, via an email from Ms. Melanie
                                                                                    8   Thompson, of Empirical Loss Management. In that email, Ms. Thompson advised
                                                                                    9   Atlantic that Empirical was the third party administrator assigned by Lloyd’s to
                                                                                   10   handle Mr. Ward’s claim and that Ms. Thompson was the claims adjuster in charge of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   “Mr. Ward’s claim for Permanent Total Disability benefits under Policy No.
                                                                                   12   B1132HGBA16062199.” The policy that Ms. Thompson referenced in the December
REED SMITH LLP




                                                                                   13   5 letter is not the policy that was in effect on the date of Mr. Ward’s career-ending
                                                                                   14   injury and is not the policy under which he was submitting his claim form. A true
                                                                                   15   and correct copy of Ms. Thompson’s December 5, 2017, email is attached hereto as
                                                                                   16   Exhibit “C.”
                                                                                   17        35.    Pursuant to California law, Lloyd’s was statutorily bound to immediately
                                                                                   18   advise Mr. Ward that his claim had been tendered, and a coverage analysis was being
                                                                                   19   performed, under the wrong policy number and policy year, and that the correct
                                                                                   20   policy involved different Lloyd’s syndicates who had not retained Empirical Loss to
                                                                                   21   adjust the claim under the correct policy.
                                                                                   22        36.    It now appears that, for some unknown reason, either (a) ISI failed to
                                                                                   23   tender Mr. Ward’s claim to the proper syndicates listed on the disability insurance
                                                                                   24   policy covering Mr. Ward for the time period of his injury, or (b) Lloyd’s simply
                                                                                   25   decided that it would analyze coverage under the policy which incepted well over
                                                                                   26   two months after Mr. Ward suffered his career-ending accident in October 2016 in
                                                                                   27   order to delay and stall the claims process.
                                                                                   28

                                                                                                                                 –9–
                                                                                                                              COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 10 of 21




                                                                                    1        37.    In her December 5, 2017 email, Ms. Thompson did not identify the
                                                                                    2   policy period for which she had been retained to analyze coverage, just the policy
                                                                                    3   number for the later issued policy (B1132HGBA16062199). That number is
                                                                                    4   strikingly similar to the certificate number for the Subject Policy covering the time of
                                                                                    5   Mr. Ward’s injury (B1132HGBA15062712).
                                                                                    6        38.    Neither Lloyd’s, nor Ms. Thompson, nor ISI, has ever explained why
                                                                                    7   they spent over a year adjusting this claim under a policy that incepted two months
                                                                                    8   after Mr. Ward’s accident.
                                                                                    9        39.    Pursuant to Section 2695.7 of California’s Fair Claims Settlement
                                                                                   10   Practices Regulations, Lloyd’s was required to either accept or deny Mr. Ward’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   disability insurance claim, in whole or in part, within forty (40) days of receipt of the
                                                                                   12   tender. In this case, Lloyd’s had until November 27, 2017 to accept or deny, in
REED SMITH LLP




                                                                                   13   whole or in part, Mr. Ward’s claim.
                                                                                   14        40.    Over the next several months, Lloyd’s (through its appointed claims
                                                                                   15   adjuster, Ms. Thompson) demanded that Mr. Ward provide medical authorization
                                                                                   16   releases, detailed and extensive medical records, and submit to an independent
                                                                                   17   medical examination to be performed by Dr. David S. Chang.
                                                                                   18        41.    Mr. Ward, through Atlantic, provided Lloyd’s, through Ms. Thompson,
                                                                                   19   with all of the requested medical information. Mr. Ward also submitted to an IME on
                                                                                   20   June 13, 2018.
                                                                                   21        42.    Even assuming that Lloyd’s properly requested additional time to
                                                                                   22   conduct its claims analysis, under California law, Lloyd’s had forty (40) days after
                                                                                   23   the IME was performed -- or until July 23, 2018 -- to either accept or deny, in whole
                                                                                   24   or in part, Mr. Ward’s disability claim. Once again, Lloyd’s failed to timely do so.
                                                                                   25        43.    It was not until a full 12 weeks (84 days) after Mr. Ward’s IME that
                                                                                   26   Lloyd’s, through Ms. Thompson, issued a 4-page letter on behalf of Lloyd’s dated
                                                                                   27   September 6, 2018, denying outright any and all coverage for Mr. Ward’s disability
                                                                                   28

                                                                                                                                 – 10 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 11 of 21




                                                                                    1   claim under the 2016-17 policy. A true and correct copy of Ms. Thompson’s
                                                                                    2   September 6, 2018, denial letter is attached hereto as Exhibit “D.”
                                                                                    3        44.    Rather than simply denying Mr. Ward’s claim based on the fact that the
                                                                                    4   2016-17 policy incepted two months after he suffered his career ending accident and
                                                                                    5   thus did not satisfy the coverage requirement that a “single sudden and unexpected
                                                                                    6   event, occurs during the policy period,” Lloyd’s instead based its denial primarily on
                                                                                    7   an assertion that there was no “Accident” of “Bodily Injury” as defined by the policy
                                                                                    8   because of alleged pre-existing or degenerative conditions.
                                                                                    9        45.    By letter dated September 17, 2018, counsel for Plaintiffs responded to
                                                                                   10   the outright denial of coverage by Lloyd’s. In that letter, counsel listed three
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   consecutive annual disability insurance policies issued to Mr. Ward which provided
                                                                                   12   continuous disability coverage from December 23, 2014 through December 23, 2017.
REED SMITH LLP




                                                                                   13   A true and correct copy of the September 17, 2017, response letter is attached hereto
                                                                                   14   as Exhibit “E.”
                                                                                   15        46.    In response to the outright denial of coverage, counsel for Plaintiffs
                                                                                   16   noted:
                                                                                   17               “As detailed more fully below, the denial by Lloyd’s is legally defective
                                                                                   18        for the following reasons, among others: (1) Lloyd’s has violated California’s
                                                                                   19        prohibition against engaging in post-claim underwriting in connection with a
                                                                                   20        disability policy; (2) despite being armed with specific information regarding a
                                                                                   21        number of injuries sustained by Mr. Ward during his 20+ year boxing career,
                                                                                   22        and despite having obtained a written medical release authorization from Mr.
                                                                                   23        Ward, Lloyd’s made no effort whatsoever before issuing any of the policies, to
                                                                                   24        investigate the severity of any of the several listed injuries identified by Mr.
                                                                                   25        Ward on his applications, including failing to investigate a 2008 torn ACL in
                                                                                   26        his right knee that required reconstructive surgery or a 2015 right knee
                                                                                   27        meniscus injury that sidelined him for a month and a half; and (3) the subject
                                                                                   28

                                                                                                                                 – 11 –
                                                                                                                              COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 12 of 21




                                                                                    1          policy is both ambiguous and, as written, renders the disability insurance
                                                                                    2          coverage provided illusory, in direct violation of California law.”
                                                                                    3          47.   As detailed in counsel for Plaintiffs September 17, 2018 letter, the
                                                                                    4   original denial of coverage by Lloyd’s also violated California’s statutory prohibition
                                                                                    5   [Cal. Health & Safety Code § 1389.3] against engaging in post-claim underwriting in
                                                                                    6   connection with a disability policy.
                                                                                    7          48.   By its 3-page letter dated October 11, 2018, counsel appointed by
                                                                                    8   Lloyd’s affirmed the outright denial of Mr. Ward’s claim but, this time, based the
                                                                                    9   denial of coverage exclusively on the following contention: “There is no coverage
                                                                                   10   under Policy No. B1132HGBA16062199 because the Injury and/or Accident giving
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   rise to the alleged disability did not occur while the Policy was in force.” A true and
                                                                                   12   correct copy of the October 11, 2018, response letter is attached hereto as Exhibit
REED SMITH LLP




                                                                                   13   “F.”
                                                                                   14          49.   Thus, after having wasted more than a full year responding to requests
                                                                                   15   for medical authorizations and medical records from the Lloyd’s claims adjuster, and
                                                                                   16   submitting to an IME, and spending time responding to the alleged pre-existing or
                                                                                   17   degenerative conditions as the primary bases upon which Lloyd’s originally outright
                                                                                   18   denied coverage, Lloyd’s and its representatives first advised Plaintiffs that the
                                                                                   19   original denial was irrelevant because the accident did not occur during the 2016-17
                                                                                   20   policy period.
                                                                                   21          50.   It is unconscionable for Empirical Loss Management, the claims adjuster
                                                                                   22   retained and appointed by Lloyd’s, to have not immediately advised Mr. Ward that,
                                                                                   23   because his accident took place two months before the policy under which Empirical
                                                                                   24   was analyzing coverage had incepted, and delaying an entire year to deny coverage,
                                                                                   25   not on the wrong policy year issue but, instead, on bogus claims of pre-existing or
                                                                                   26   degenerative conditions.
                                                                                   27          51.   It is further unconscionable for ISI to have failed to properly tender Mr.
                                                                                   28   Ward’s claim under the correct insurance policy.

                                                                                                                                  – 12 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 13 of 21




                                                                                    1        52.    Regardless of which entity, as between Lloyd’s and ISI, is more at fault
                                                                                    2   for this claims handling debacle, it is the insured person (Andre Ward), along with
                                                                                    3   the owner and beneficiary under the Subject Policy (Roc Nation Sports), that have
                                                                                    4   been adversely impacted and damaged by the untenable and inexplicable delay.
                                                                                    5        53.    By letter dated October 11, 2018, counsel for Plaintiffs responded to the
                                                                                    6   second denial by Lloyd’s and pointed out this complete waste of time:
                                                                                    7               “What your recent letter fails to explain is why the Lloyd’s coverage
                                                                                    8        analysis was limited to the 2016-17 Policy or why neither Empirical Loss
                                                                                    9        Management (Empirical) nor your office analyzed coverage for Mr. Ward’s
                                                                                   10        claim under the Policy in place at the time of his October 2016 injury; i.e.,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Policy No. B1132HGBA1602712 (covering the period December 23, 2015 to
                                                                                   12        December 23, 2016). This omission is curious in light of the fact that the 2016-
REED SMITH LLP




                                                                                   13        17 policy not only renewed the 2015-16 policy but also because both policies
                                                                                   14        were issued pursuant to the same authority reference number identified on the
                                                                                   15        Declaration Page of the respective policies.”
                                                                                   16 A true and correct copy of the October 11, 2018, letter from counsel for Plaintiffs is

                                                                                   17 attached hereto as Exhibit “G.”

                                                                                   18        54.    Thereafter, counsel for Lloyd’s reached out to counsel for Plaintiffs to
                                                                                   19   indicate that he had ascertained the identity of the lead syndicate for the Subject
                                                                                   20   Policy and he passed on a request from that lead syndicate that Mr. Ward authorize
                                                                                   21   the release of all of prior medical authorizations and medical records previously
                                                                                   22   provided to Empirical Loss Management, along with releasing the IME report
                                                                                   23   prepared by the doctor selected by Empirical, to the lead syndicate for the Subject
                                                                                   24   Policy.
                                                                                   25        55.    The requested release involved the exact same medical information,
                                                                                   26   records, and IME report previously provided to Ms. Thompson as the appointed
                                                                                   27   Lloyd’s claims adjuster which had apparently been sufficient enough for the Lloyd’s
                                                                                   28

                                                                                                                                 – 13 –
                                                                                                                              COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 14 of 21




                                                                                    1   claims adjuster to exclusively rely upon to make a coverage determination and to
                                                                                    2   deny outright Mr. Ward’s disability claim.
                                                                                    3        56.    By email dated November 21, 2018, counsel for Plaintiffs provided the
                                                                                    4   requested written authorization to release the previously provided medical
                                                                                    5   information “to the lead underwriter on the 2015-16 policy … which, according to
                                                                                    6   the Security List attached to the policy should be Lloyd’s Syndicate 382 (CNA
                                                                                    7   Hardy).”
                                                                                    8        57.    On December 6, 2018 -- fourteen months after the original ISI generated
                                                                                    9   Disability Insurance Claim Form had been provided to ISI and representatives of
                                                                                   10   Lloyd’s -- the same claims adjuster who had previously been retained by Lloyd’s to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   issue an outright denial of coverage under the 2016-17 policy (Ms. Melanie
                                                                                   12   Thompson, now with McLarens) was again retained by Lloyd’s to analyze coverage
REED SMITH LLP




                                                                                   13   under the Subject Policy -- and she sent Plaintiffs a 9-page letter purportedly
                                                                                   14   analyzing coverage under the Subject Policy. A true and correct copy of the
                                                                                   15   December 6, 2018, letter from Ms. Thompson is attached hereto as Exhibit “H.”
                                                                                   16        58.    By that letter, Lloyd’s once again failed to timely accept or deny, in
                                                                                   17   whole or in part, Mr. Ward’s disability claim. Instead, the December 6 letter
                                                                                   18   essentially says nothing, other than Ms. Thompson’s assertions that (1) Lloyd’s is
                                                                                   19   still investigating the claim with a full reservation of rights, and (2) she does not have
                                                                                   20   enough information to make a coverage determination under the 2015-16 policy.
                                                                                   21        59.    These assertions are outrageous on their face. Lloyd’s and its claims
                                                                                   22   adjuster, Ms. Thompson, are in possession of the exact same medical information,
                                                                                   23   documents and IME report that Lloyd’s and Ms. Thompson had before when they
                                                                                   24   were somehow able, based upon that information to analyze coverage and issue an
                                                                                   25   outright denial of coverage.
                                                                                   26        60.    Thus, it is sophistry for Lloyd’s and Ms. Thompson to suggest that “[a]t
                                                                                   27   this time the Underwriters on the 2015-2016 Policy are in possession of very limited
                                                                                   28

                                                                                                                                  – 14 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 15 of 21




                                                                                    1   information pertaining to [Mr. Ward’s] claim … [and] reserve their rights to request
                                                                                    2   additional information pursuant to their investigation of the claim.”
                                                                                    3         61.    In other words, Lloyd’s is not accepting or denying, in whole or in part,
                                                                                    4   Mr. Ward’s claim as it is statutorily required to do but now contends that, although
                                                                                    5   the information in the possession of its appointed claims adjuster earlier this year was
                                                                                    6   sufficient enough to make a coverage determination and deny Mr. Ward’s claim, the
                                                                                    7   exact same information is now insufficient. The December 6, 2018 letter is little
                                                                                    8   more than further delay and stall tactics by Lloyd’s.
                                                                                    9                               FIRST CLAIM FOR RELIEF
                                                                                   10                                    (Breach of Contract)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         62.    Plaintiffs re-allege and incorporate by reference, each and every
                                                                                   12   allegation set forth in paragraphs 1 through 61 inclusive above, as though they are set
REED SMITH LLP




                                                                                   13   forth in full.
                                                                                   14         63.    Plaintiffs have fully complied with and have performed all of the
                                                                                   15   conditions and covenants on their part to be performed under the Subject Policy.
                                                                                   16         64.    Lloyd’s breached the Subject Policy in a number of ways including,
                                                                                   17   without limitation, the following:
                                                                                   18                a.    Failing and refusing to acknowledge coverage for Mr. Ward’s
                                                                                   19         disability claim, in direct violation of Benefits Section B of the Subject Policy
                                                                                   20         even though Mr. Ward has fully satisfied all of the requirements set forth in
                                                                                   21         Items 1-5;
                                                                                   22                b.    Failing and refusing to pay Roc Nation Sports, as the owner and
                                                                                   23         beneficiary of the Subject Policy, the full $6.3 million policy limits in direct
                                                                                   24         contravention of Paragraph 17 of the Uniform Provisions section of the Subject
                                                                                   25         Policy;
                                                                                   26                c.    Failing to properly and timely investigate Mr. Ward’s disability
                                                                                   27         claim; and
                                                                                   28

                                                                                                                                  – 15 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 16 of 21




                                                                                    1               d.   Failing to timely accept or deny, in whole or in part, Mr. Ward’s
                                                                                    2        disability claim in contravention of California law.
                                                                                    3        65.    Plaintiffs have been damaged, in an amount to be established at trial, as a
                                                                                    4   direct and proximate result of the above listed contract breaches (and others)
                                                                                    5   committed by Lloyd’s.
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                – 16 –
                                                                                                                              COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 17 of 21




                                                                                    1                                 SECOND CLAIM FOR RELIEF
                                                                                    2                  (Breach of the Implied Duty of Good Faith and Fair Dealing)
                                                                                    3            66.    Plaintiffs re-allege and incorporate by reference, each and every
                                                                                    4   allegation set forth in paragraphs 1 through 61 inclusive above, as though they are set
                                                                                    5   forth in full.
                                                                                    6            67.    Implied in the Subject Policy is a covenant that Lloyd’s would act in
                                                                                    7   good faith and deal fairly with the Plaintiffs. That obligation includes, among other
                                                                                    8   things, an obligation that Lloyd’s would not do anything to interfere with the
                                                                                    9   Plaintiffs’ rights to receive the benefits due and owing under the Subject Policy and
                                                                                   10   that Lloyd’s would give as much, if not more, consideration to the Plaintiffs’ interest
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   as Lloyd’s gave to its own interests in responding to this loss.
                                                                                   12            68.    Instead of complying with these duties and obligations, Lloyd’s has acted
REED SMITH LLP




                                                                                   13   in bad faith by, among other things, unreasonably, without good cause, and in bad
                                                                                   14   faith:
                                                                                   15                   a.   Failing to view the medical information and medical records
                                                                                   16                   provided, along with the IME report, in the light most favorable to the
                                                                                   17                   Insured Person, Andre Ward;
                                                                                   18                   b.   Viewing, in bad faith, the medical information and medical records
                                                                                   19                   provided, along with the IME report through the lens of creating an
                                                                                   20                   artifice for denying coverage rather than supporting coverage;
                                                                                   21                   c.   Placing its own financial interests ahead of the financial interests of
                                                                                   22                   the Plaintiffs;
                                                                                   23                   d.   Engaging in a systematic and orchestrated effort to stall, delay and
                                                                                   24                   stonewall payment of Plaintiffs’ valid and collectible claim;
                                                                                   25                   e.   Failing to promptly and properly investigate Plaintiffs’ claim with an
                                                                                   26                   eye towards honoring its contractual obligations while stringing the
                                                                                   27                   Plaintiffs along;
                                                                                   28

                                                                                                                                     – 17 –
                                                                                                                                  COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 18 of 21




                                                                                    1                 f.   Otherwise acting contrary to the obligations imposed by the implied
                                                                                    2                 covenant of good faith and fair dealing in the Subject Policy.
                                                                                    3         69.     In breach of the implied covenant of good faith and fair dealing, Lloyd’s
                                                                                    4   did the things and committed the acts alleged above for the purpose of consciously
                                                                                    5   withholding from Plaintiffs the rights and benefits to which the Plaintiffs are entitled
                                                                                    6   under the Subject Policy.
                                                                                    7         70.     The acts described above by Lloyd’s are (a) inconsistent with Plaintiffs’
                                                                                    8   reasonable expectations; (b) contrary to established claims practices and legal
                                                                                    9   requirements; (c) contrary to insurance industry custom and practice; (d) contrary to
                                                                                   10   the express terms of the Subject Policy; and (e) constitute bad faith.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         71.     As a direct and proximate result of the unreasonable and bad faith
                                                                                   12   conduct of Lloyd’s, Plaintiffs have suffered, and will continue to suffer, damages
REED SMITH LLP




                                                                                   13   under the Subject Policy, plus interest, and other economic and consequential
                                                                                   14   damages, in a total amount to be shown at the time of trial.
                                                                                   15         72.     The conduct by Lloyd’s is despicable and outrageous, and was done with
                                                                                   16   a conscious disregard of the rights and reasonable expectations of the Plaintiffs,
                                                                                   17   constituting oppression, fraud, and/or malice. Lloyd’s engaged in the acts cited
                                                                                   18   herein for the sole purpose of improperly denying benefits due under the Subject
                                                                                   19   Policy.
                                                                                   20         73.     Specifically, by acting as alleged above, in light of the information, facts,
                                                                                   21   and relevant law to the contrary, Lloyd’s consciously disregarded the rights of the
                                                                                   22   Plaintiffs.
                                                                                   23         74.     By doing these things, Lloyd’s wrongfully deprived the Plaintiffs of the
                                                                                   24   benefit of the policy and inflicted substantial damage on the Plaintiffs. Lloyd’s
                                                                                   25   ignored the interests and concerns of the Plaintiffs, with the requisite intent to injure
                                                                                   26   within the meaning of the California Civil Code Section 3294. Therefore, the
                                                                                   27   Plaintiffs are entitled to recover punitive damages from Lloyd’s in an amount that is
                                                                                   28

                                                                                                                                   – 18 –
                                                                                                                                COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 19 of 21




                                                                                    1   sufficient to punish and make an example of Lloyd’s and in order to deter similar
                                                                                    2   conduct by Lloyd’s in the future.
                                                                                    3         75.    Additionally, pursuant to the holding in Brandt v. Superior Court (1985)
                                                                                    4   37 Cal.3d 813, the Plaintiffs are entitled to recover all of the costs, expenses, and
                                                                                    5   attorneys’ fees reasonably incurred by the Plaintiffs to obtain the benefits of
                                                                                    6   insurance that have been, and continue to be, wrongfully and in bad faith withheld by
                                                                                    7   Lloyd’s. When the precise amounts of these costs, expenses and fees are known, the
                                                                                    8   Plaintiffs will seek leave of Court to amend this complaint.
                                                                                    9                              THIRD CLAIM FOR RELIEF
                                                                                   10                    (Breach of Duties as a Wholesale Insurance Broker)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         76.    Plaintiffs re-allege and incorporate by reference, each and every
                                                                                   12   allegation set forth in paragraphs 1 through 61 inclusive above, as though they are set
REED SMITH LLP




                                                                                   13   forth in full.
                                                                                   14         77.    In acting as the wholesale insurance broker during the claims process, ISI
                                                                                   15   was acting as either the agent or the subagent for Mr. Ward with respect to such
                                                                                   16   claim activities and, in that capacity, owed Plaintiffs a number of defined duties.
                                                                                   17         78.    Those duties include, among others, the duty to use reasonable care,
                                                                                   18   diligence, and judgment and the duty to accurately, timely and truthfully submit
                                                                                   19   information to Lloyd’s on Plaintiffs’ behalf.
                                                                                   20         79.    Additionally, ISI held itself out as having expertise in the specialized
                                                                                   21   world of disability and LOV insurance for professional athletes and, as such, owed an
                                                                                   22   additional duty to use reasonable care, diligence, and judgment in procuring the
                                                                                   23   insurance requested including the duty to accurately, timely and truthfully submit
                                                                                   24   information to Lloyd’s on Mr. Ward’s behalf.
                                                                                   25         80.    As detailed more fully above, ISI breached the duties it owed to Plaintiffs
                                                                                   26   by failing to, among other things: (a) failing to properly tender Mr. Ward’s claim
                                                                                   27   under the correct policy year; (b) failing to ensure that Lloyd’s and its retained Third
                                                                                   28   Party Administrator analyzed coverage under the correct policy year; (c) failing to

                                                                                                                                  – 19 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 20 of 21




                                                                                    1   properly shepherd Mr. Ward’s claim through the claims process; and (d) after being
                                                                                    2   specifically advised that Lloyd’s had improperly analyzed coverage under the wrong
                                                                                    3   policy, by failing to immediately identify the correct contact person(s) for the lead
                                                                                    4   syndicate on the Subject Policy and push the claim through.
                                                                                    5        81.    Each of the errors, acts, misrepresentations and/or omissions by ISI,
                                                                                    6   among others, caused Lloyd’s to originally deny the claim and to delay payment
                                                                                    7   rightfully owed to Roc Nation Sports for over a year.
                                                                                    8        82.    ISI’s breaches are (a) inconsistent with Plaintiffs’ reasonable
                                                                                    9   expectations, (b) contrary to established claims practices and legal requirements,
                                                                                   10   (c) contrary to insurance industry custom and practice, (d) contrary to the express
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   terms of the Subject Policy, and (e) constitute bad faith.
                                                                                   12        83.    Lloyd’s originally denied this valid claim for disability insurance
REED SMITH LLP




                                                                                   13   coverage under the policy procured by ISI and has stalled and delayed payment of
                                                                                   14   that claim for over a year due, in large part, as a direct and proximate result of ISI’s
                                                                                   15   ineptitude and incompetence in failing to put the proper Lloyd’s syndicates on notice
                                                                                   16   as early as possible.
                                                                                   17        84.    ISI’s breach of its duties was a substantial factor in causing Plaintiffs’
                                                                                   18   harm and Plaintiffs’ have been damaged, in an amount to be established at trial, as a
                                                                                   19   direct and proximate result of ISI’s breaches of the duties owed.
                                                                                   20                                 PRAYER FOR RELIEF
                                                                                   21               WHEREFORE, Plaintiffs pray for judgment as follows:
                                                                                   22
                                                                                                                ON THE FIRST CLAIM FOR RELIEF
                                                                                   23        1.     For $6.3 million in damages, plus interest, according to proof at the time
                                                                                   24 of trial;

                                                                                   25                       ON THE SECOND CLAIM FOR RELIEF
                                                                                   26        2.     For damages, plus interest, according to proof at the time of trial;

                                                                                   27

                                                                                   28

                                                                                                                                  – 20 –
                                                                                                                               COMPLAINT
                                                                                           Case 3:18-cv-07551-WHA Document 1 Filed 12/14/18 Page 21 of 21




                                                                                    1        3.     For the amount of reasonable attorneys’ fees and expenses incurred by
                                                                                    2 Plaintiffs to obtain the benefits due them under the Subject Policy, plus interest,

                                                                                    3 according to proof at the time of trial;

                                                                                    4        4.     For punitive damages in an amount to be determined at trial;
                                                                                    5                        ON THE THIRD CLAIM FOR RELIEF
                                                                                    6        5.     For damages, plus interest, according to proof at the time of trial;
                                                                                    7                            ON ALL CLAIMS FOR RELIEF
                                                                                    8        6.     That judgment be entered in favor of Plaintiffs and against Defendants
                                                                                    9 and each of them;

                                                                                   10        7.     For costs of suit incurred herein; and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        8.     For such other, further, and/or different relief as may be just and proper.
                                                                                   12
REED SMITH LLP




                                                                                   13        DATED: December 14, 2018
                                                                                   14                                            REED SMITH LLP
                                                                                   15

                                                                                   16                                            By: /s/Richard C. Giller
                                                                                                                                     Richard C. Giller
                                                                                   17                                                Attorneys for Plaintiffs,
                                                                                                                                     ANDRE WARD and ROC NATION
                                                                                   18                                                SPORTS, LLC
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                   – 21 –
                                                                                                                                 COMPLAINT
